DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2012/0110816 Groves et al. (‘Groves hereafter).
U.S. 2017/0107858 Murphy et al. (‘Murphy hereafter), 
U.S. 6,619,640 Gregory Ploski (‘Ploski hereafter), 
U.S. 8,602,713 Davis et al. (‘Davis hereafter).
U.S. 8,600,611 Guilhem Seize (‘Seize hereafter), 
U.S. 2017/0297744 Drieu et al. (‘Drieu hereafter).
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 13 are currently being examined. 
Claims 10 has been objected for allowable subject matter.
No Claims have been withdrawn.
No Claims have been canceled.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Figs 1, 2 & 3 show two electric actuators #27 & #29, and the actuators appear to be in the Figures as posts. However, actuator #41, which is drawn differently is associated with #45, screw. However, #27 & #29 do not appear to have any motion devices associated with an electrical connection, and illustration does not show any ability for movement. Alternate of Clm 1 requires two actuators connected to the front cradle (#27 & #29) and two other actuators connected to the rear cradle. There is only one other Actuator #51. Forth actuator is not illustrated. The guiding device, the displacement devices, the device for measuring a pressing force, a display for displaying the pressing force, and the mast is not shown in the drawings.
Therefore, the items detailed above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 & 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0110816 Groves et al. (‘Groves hereafter).

Regarding Claim[s] 1, ‘Groves discloses all the claim limitations including: A handling unit (‘Groves, Fig 4, #400 (engine movement system/ handling unit) for an aircraft turbojet engine (‘Groves, Para 0004, #800 (engine)) comprising:  
a chassis (‘Groves, #408 (platform/ chassis)); 
a front cradle (‘Groves, Abst, system of #406 (adjustment system), #402 (cradle) and near #430 & #432 (universal joints), as shown in Figs 4, 5 & 8) positioned forward of the handling unit (‘Groves, Fig 4) and a rear cradle (‘Groves, Abst, system of #406 (adjustment system), #402 (cradle) and near #434 & #436 (universal joints), as shown in Figs 4, 5 & 8) positioned rearward of the handling unit (‘Groves, Fig 4, #400),  
adapted to support the aircraft turbojet engine to be maintained (‘Groves, Abst, Para 0004, Figs 10 - 12),
each of the cradles including two fastening devices for fastening the aircraft turbojet engine (‘Groves, system of fastening devices #430, #432 #434, #436 (universal joints/ fastening devices), Figs 8, #800 engine); 
a plurality of electric actuators (‘Groves, #422, #424, #426, #428 (actuators), Para 0011, machine screw, ball screw jack, telescope jack, Fig 3, #346 electrical outlet connected to actuators), 
wherein the plurality of electric actuators includes: 
two electric actuators disposed on either side of a longitudinal axis of the chassis (‘Groves, #422, #424, #426, #428 (actuators), are in either side of the cradle system Figs 4, 8 & 9), 
wherein one of the two electric actuators is connected to the front cradle  and arranged to displace the front cradle in vertical translation (‘Groves, Fig 4), and the other of the two actuators is connected to the rear cradle and arranged to displace the rear cradle in vertical translation (forth actuator not shown) (‘Groves, Fig 4), 
or three electric actuators including a first actuator and a second actuator  facing one another, 
on either side of a longitudinal axis of the chassis, 
connected to the front cradle and arranged to displace the front cradle in vertical translation, and 
including a third actuator connected to the rear cradle and arranged to displace the rear cradle in vertical translation; and 
a rotational driving device for driving in rotation the front cradle about a longitudinal axis of the handling unit (‘Groves, Para 0053). 

Regarding Claim[s] 4, ‘Groves discloses all the claim limitations including: plurality of electric actuators comprise a screw-nut system adapted to drive the front cradle and the rear cradle in vertical translation (‘Groves, Para 0011, 0044, 0071). 

Regarding Claim[s] 5, ‘Groves discloses all the claim limitations including: screw-nut system includes: a screw mounted on the chassis; a nut engaged with the screw and secured to a connecting arm of the front cradle or the rear cradle; and an actuator for driving the screw in rotation (‘Groves, Para 0011, 0044, 0071). 

Regarding Claim[s] 6, ‘Groves discloses all the claim limitations including: chassis is equipped with displacement devices (‘Groves, Fig. 4, #410, #412, #414 & #416 (wheels/ displacement devices)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0110816 Groves et al. (‘Groves hereafter), and in view of U.S. 2017/0107858 Murphy et al. (‘Murphy hereafter), and in further view of U.S. 6,619,640 Gregory Ploski (‘Ploski hereafter).

Regarding Claim[s] 2, ‘Groves discloses all the claim limitations including: each of the front cradle and the rear cradle includes: 
a fastening arm for fastening the aircraft turbojet engine (‘Groves, #430, #432 #434, #436 (universal joints/ individual fastening arms)), 
elongated in a transverse direction of the chassis (‘Groves, Fig 4, chassis is long from left to right diagonally in Fig 4, fastening arms are long in a direction up to down in Fig 4), 
substantially semicircular, 
supporting the aircraft turbojet engine fastening devices (‘Groves, Fig 8 shows a substantial semicircular pattern while holding #800 (engine) in saddle); and 
a connecting arm adapted to connect the fastening arm to the electric actuators (‘Groves, Fig 4), and 
Except ‘Groves is silent regarding: rotational driving device includes: 
a notched wheel extending along the fastening arm of the front cradle; a pinion, engaged with the notched wheel and supported by the connecting arm; and an actuator for driving the pinion in rotation. 
However, ‘Murphy teaches: a notched Wheel #320, Fig 2 below shows wheel extending along fastening arm.  
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Groves with a notched wheel 

along the fastening arm as taught by ‘Murphy in order to provide a means to rotate the engine (‘Murphy, Para 0063).
Except, neither ‘Groves nor ‘Murphy, teaches an actuator for driving a pinion for rotation of the notched wheel.  
However, ‘Ploski, Col. 6, ln 44 – 53, Fig 3, teaches a box #30 adaptable to 120V and connected to an AC ½ HP motor and associated drive apparatus. Figs 10 – 12, show internal drive apparatus, Smaller gear/ sprocket is the pinion.
 Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Groves, with an actuator as taught by ‘Ploski in order to provide a means to rotate the engine (‘Ploski, Abst).

Regarding Claim[s] 3, ‘Groves, ‘Murphy & ‘Ploski discloses all the claim limitations including: rear cradle includes a guiding device for guiding the rear cradle in rotation about the longitudinal axis of the handling unit (‘Groves, Para 0052, #104 (spherical bearing assembly/ guide). 

Claims 7, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0110816 Groves et al. (‘Groves hereafter), and in view U.S. 8,602,713 Davis et al. (‘Davis hereafter).

Regarding Claim[s] 7, 8 & 9 ‘Groves discloses all the claim limitations except is silent regarding: chassis includes at least one stabilization device, and stabilization device includes: a stand made of elastomer material; and an actuator for actuating the stand between a retracted position authorizing displacement of the handling unit relative to the ground and a deployed position in which the stand abuts the ground, and at least one stabilization device further includes an adjustment device adapted to allow displacements in translation of the chassis  on the ground in at least two directions of displacement. 
		However, ‘Davis teaches a system for stabilizing that includes: Fig 14,#128 (brake assembly), #124 (solid rubber tire/ elastomer material). Fig 29, actuator Lifts transporter cradle up to receiving position, actuator displaces relative to the ground, starting position abuts the ground, stabilization device translates on the ground in a forward and a backward direction of displacement, Col. 4, ln 16 – 67, Abst.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Groves, with a stabilization device, and an adjustment device as taught by ‘Davis in order to assist in loading (‘Davis. Abst).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0110816 Groves et al. (‘Groves hereafter), and in view U.S. 2017/0297744 Drieu et al. (‘Drieu hereafter).

Regarding Claim[s] 11 ‘Groves discloses all the claim limitations except is silent regarding: displacement devices are wheels and air cushions. 
	However, ‘Drieu does teach: Para 0025, Clm 8, retractable rollers and air bags, Figs 3b & 4a shows wheels #114. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Groves with wheels and air cushions as taught by ‘Drieu in order to provide displacement (‘Drieu, Para 0025).

Claims 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0110816 Groves et al. (‘Groves hereafter), and in view U.S. 8,600,611 Guilhem Seize (‘Seize hereafter).

Regarding Claim[s] 12 ‘Groves discloses all the claim limitations except is silent regarding: device for measuring a pressing force of pressing the aircraft turbojet engine to a mast on which the aircraft turbojet engine is mounted, and the device includes a display for displaying the pressing force.
However, ‘Seize, teaches: Abst, system measuring mechanical stress in components of an aircraft. Para 0055 engine suspended from engine mast, Para 0063 measures tension-compression forces, each system can monitor the fatigue due to stresses, Para 0130 alerts when a certain level of fatigue is exceeded through a computer server or other elements.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Groves, with a system for measuring pressing forces of the aircraft turbojet engine to a mast as taught by ‘Seize  in order to maintain the aircraft component and optimize the overhaul of the component  (‘Seize, Abst, Paras 0001). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 10 with the limitations of claims 6 – 9 and 1.  Specifically, the prior art does not teach the combination of limitations wherein “adjustment device includes a set of balls arranged in the stand.”
The closest prior art is as cited above (‘Groves, ‘Murphy, ‘Davis).  ‘Groves does not teach balls in the adjustment device. ‘Murphy, does not teach balls in the adjustment device. ‘Davis, does not teach balls in the adjustment device. Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  





[AltContent: textbox (Connecting Arm)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    481
    589
    media_image1.png
    Greyscale

U.S. 2017/0107858 Figure 2






Examiner Notes: Examiner left a phone message with Applicant on 04/02/2021, to return the call for a discussion about the application. Examiner has not received any reply from Applicant as of the date when this action is being posted.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/06/2021